      Case: 1:19-cv-02170 Document #: 4 Filed: 03/28/19 Page 1 of 1 PageID #:33


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: DEBETS v. THE BOEING CO.                       Case Number:


An appearance is hereby filed by the undersigned as attorney for:
PLAINTIFF: HUGUETTE DEBETS
Attorney name (type or print): SARAH BUCK

Firm: HAYS FIRM LLC

Street address: 55 W. WACKER DR, STE 1400

City/State/Zip: CHICAGO, IL 60601

Bar ID Number: 6299200                                     Telephone Number: (312) 626-2537
(See item 3 in instructions)

Email Address: SARAH.BUCK@HAYSFIRM.COM

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 3/28/2019

Attorney signature:            S/ Sarah E. Buck
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
